United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                   No. 98-1115EM
                                    ___________

Charles Nesser,                             *
                                            *
             Appellant,                     *
                                            *    On Appeal from the United States
v.                                          *    District Court for the
                                            *    Eastern District of Missouri
Trans World Airlines, Inc.,                 *
                                            *
             Appellee.                      *

                                     ___________

                               Submitted: September 24, 1998
                                   Filed: November 10, 1998
                                    ___________

Before BOWMAN, Chief Judge, LOKEN, and KELLY,1 Circuit Judges.
                             ___________


KELLY, Circuit Judge.

       Trans World Airlines, Inc. (TWA) employed Charles Nesser as a Customer
Service Agent and as a Reservation Sales Agent. Nesser was terminated for excessive
absenteeism. Nesser, who suffers from Crohn’s disease, brought this disability
discrimination suit under the Americans With Disabilities Act (ADA), 42 U.S.C.


      1
       The HONORABLE JOHN D. KELLY died on October 21, 1998. Before being
hospitalized with his final illness, Judge Kelly had circulated this opinion to the other
members of the panel, both of whom now have concurred.
§ 12101 et seq., and the Missouri Human Rights Act (MHRA), Mo. Rev. Stat.
§ 213.010 et seq. The District Court2 granted summary judgment in favor of TWA, and
Nesser appeals. We affirm.

                                 I. BACKGROUND

       Charles Nesser began working for TWA on March 29, 1993, and was a member
of the International Association of Machinists and Aerospace Workers, AFL-CIO
(IAM). Nesser was initially employed as a Reservation Sales Agent in the Frequent
Flyer Department. On April 4, 1994, Nesser transferred to a position as a Rate Desk
Agent in the Sales Department. Nesser’s duties as a Reservation Sales Agent and a
Rate Desk Agent included extensive computer work and some telephone work.

      In December of 1995, Nesser was awarded a position as a Customer Services
Agent in the Air Cargo Department based on his seniority. Nesser’s duties in the Air
Cargo Department included assisting passengers and other customers with air
transportation of packages and other cargo. Nesser remained in this position until
TWA terminated his employment on January 9, 1996, for excessive absenteeism.

       Nesser suffers from Crohn’s Disease, which is an inflammatory bowel disorder
that produces a thickening of the intestinal wall, a narrowing of the bowel channel, and
a variety of symptoms including abdominal pain, fever, diarrhea, flatulence, fatigue,
extreme pain, and dehydration.

      TWA granted Nesser numerous medical leaves of absence for treatment and
recovery, including the following: October 23 through October 28, 1994; April 6
through April 27, 1995; and July 8 through September 15, 1995. Nesser was absent


      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                          -2-
from work six days in 1993; 43 or 44 days in 1995; and 175 days in 1995. Nesser did
not work in 1996 prior to his termination on January 9, 1996, and never reported to
work while in his new position in the Air Cargo Department. In an effort to explain
these absences, Nesser’s physician sent a letter informing TWA that Nesser was
experiencing difficulty attending work because of his Crohn’s Disease.

       Beginning in February of 1995, TWA periodically informed Nesser that his lack
of regular attendance at work was unacceptable. On February 28, 1995, TWA issued
Nesser an “Attendance Hearing Letter ‘B’” charging him with “excessive absenteeism”
from March 29, 1993 through February 28, 1995. An attendance hearing was held on
March 6, 1995. Nesser and his IAM representative attended and Nesser was warned
about his attendance record. Nesser's IAM representative requested that TWA allow
Nesser to work at home with a home computer. TWA denied this request.

       On March 8, 1995, TWA issued Nesser a “Notice of Attendance Deficiencies –
Second Notice.” On November 21, 1995, TWA issued Nesser an “Attendance Hearing
Letter ‘C’” which again charged Nesser with excessive absenteeism. A second hearing
was held. Nesser and his IAM representative were present, and TWA warned Nesser
about his attendance record. On December 1, 1995, TWA issued a “Notice of
Attendance Deficiencies – Final Notice.” TWA warned Nesser that his record of
absenteeism was excessive and warned him that, unless he made immediate
corrections, he would be subject to discharge.

      On January 4, 1996, a discharge hearing was held. Nesser requested that he be
allowed to return to his former position as a Reservation Sales Agent and to work from
home. Nesser presented no evidence that a position was available in that department.
TWA denied Nesser's request and he was terminated on January 9, 1996 for excessive
absenteeism.




                                         -3-
       Nesser filed a timely charge of discrimination with the Equal Employment
Opportunity Commission (EEOC), alleging that his employment was terminated on the
basis of his disability and that he was not provided with reasonable accommodations,
in violation of the ADA and the MHRA. Nesser obtained a Notice of his Right to Sue
and brought this suit in the federal District Court, which granted TWA’s motion for
summary judgment. Nesser appeals.

                                    II. ANALYSIS

      We review the district court’s grant of summary judgment de novo. Christopher
v. Adam’s Mark Hotels, 137 F.3d 1069, 1071 (8th Cir. 1998). Summary judgment is
appropriate if “there is no genuine issue as to any material fact and . . . the moving
party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       We utilize the burden-shifting scheme set forth in McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802-04 (1973), to analyze claims brought under the ADA. See
Snow v. Ridgeview Med. Ctr., 128 F.3d 1201, 1205-06 (8th Cir. 1997). The same
analysis applies to Nesser’s MHRA claim. See Mathews v. Trilogy Communications,
Inc., 143 F.3d 1160, 1163 n.5 (8th Cir. 1998).

       Under the McDonnell Douglas burden-shifting scheme, a plaintiff must first
establish a prima facie case of discrimination by showing “that [he] is disabled within
the meaning of the [ADA]; [that he] is qualified to perform the essential functions of
[his] job with or without reasonable accommodation; and [that he] suffered an adverse
employment action because of [his] disability.” Webb v. Mercy Hosp., 102 F.3d 958,
959-60 (8th Cir. 1996). If the plaintiff establishes a prima facie case, “the burden then
shifts to the employer to articulate some legitimate, nondiscriminatory reason for its
actions.” Christopher, 137 F.3d at 1072. If the employer meets this burden, the
plaintiff then bears the burden of demonstrating that the employer’s stated reason is a
pretext for discrimination. Id. The plaintiff bears the ultimate burden of demonstrating

                                          -4-
that discrimination was the real reason for the employer’s action. See Snow, 128 F.3d
at 1206.

       Summary judgment is proper if a plaintiff fails to establish any element of his or
her prima facie case. Weber v. American Express Co., 994 F.2d 513, 515-16 (8th Cir.
1993). We find that summary judgment was properly granted in favor of TWA because
Nesser did not establish a prima facie case of discrimination under the ADA. It is clear
that Nesser, who suffers from Crohn’s disease, is disabled within the meaning of the
ADA, and that he suffered an adverse employment action because of his disability.
Nesser failed to establish, however, that he was qualified to perform the essential
functions of his job with or without accommodation.

       Nesser did not establish that he could perform the essential functions of his job
without accommodation because he was unable to attend work on a regular basis. We
have recognized that attendance at work is a necessary job function. "An employee
who is 'unable to come to work on a regular basis [is] unable to satisfy any of the
functions of the job in question, much less the essential ones.'" Moore v. Payless Shoe
Source, Inc., 139 F.3d 1210, 1213 (8th Cir. 1998) (quoting Halperin v. Abacus Tech.
Corp., 128 F.3d 191, 198 (4th Cir. 1997)). Other circuits have also held that regular
and reliable attendance is a necessary element of most jobs. See Rogers v. Int’l Marine
Terminals, Inc., 87 F.3d 755, 759 (5th Cir. 1996) (“Because [the plaintiff] could not
attend work, he [was] not a ‘qualified individual with a disability’ under the ADA.”);
Carr v. Reno, 23 F.3d 525, 530 (D.C. Cir. 1994) (coming to work regularly was an
“essential function”); Tyndall v. Nat'l Educ. Centers, 31 F.3d 209, 213 (4th Cir. 1994)
(“[A] regular and reliable level of attendance is a necessary element of most jobs.”).

       TWA considered attendance to be an “essential function” of each of Nesser’s
positions with TWA. TWA issued a series of written attendance warnings to Nesser
and conducted several attendance hearings. This placed Nesser on notice that TWA
considered his attendance to be an “essential element” of his position with TWA. An

                                          -5-
employer’s identification of a position’s “essential functions” is given some deference
under the ADA. See 42 U.S.C. § 12111(8) (“[C]onsideration shall be given to the
employer’s judgment as to what functions of a job are essential.”).3 Nesser had been
absent from work 43 or 44 days in 1995, and 175 days in 1995. Because of Nesser's
frequent absences, he was unable to meet the essential functions of his position without
accommodation.

        Because Nesser’s disability prevents him from fulfilling an essential function of
his job, the ADA requires TWA to reasonably accommodate his disability, unless the
accommodation would impose an undue hardship on TWA.                         42 U.S.C.
§ 12112(b)(5)(A). Nesser was required to make a facial showing that reasonable
accommodation was possible, and then the burden would have shifted to TWA to show
that it was unable to accommodate him. Benson v. Northwest Airlines, Inc., 62 F.3d
1108, 1112 (8th Cir. 1995) (citing Mason v. Frank, 32 F.3d 315, 318-319 (8th Cir.
1994)).

       Nesser failed to make a facial showing that reasonable accommodation was
possible. Nesser had voluntarily transferred to a new position as a Customer Service
Agent just prior to his termination. This position involved face-to-face contacts
between Nesser and customers, and could not be performed from Nesser’s home.
Because his Customer Service Agent position required him to be present at TWA, he
suggested that TWA transfer him back to his former position as a Reservation Sales
Agent and allow him to work from home. The ADA states that reassignment may be
a reasonable accommodation if a vacant position is available. 42 U.S.C.
§ 12111(9)(B). Because Nesser did not present any evidence that a vacant position

      3
       Nesser attempted to show that attendance was not an essential function of his
former position as a Reservation Sales Agent by citing another employee, Brian
Nellesen, who also had attendance problems. This argument is not persuasive because
TWA had issued the same written attendance warnings to Nellesen, including an
“Attendance Deficiencies – Final Notice.”

                                          -6-
was available in the Reservation Sales Department, he did not establish that a
reasonable accommodation was available. Therefore, we need not consider whether
denying an employee's request to work at home can ever be a violation of the ADA's
reasonable accommodation requirement in 42 U.S.C. § 12112(b)(5)(A). See Vande
Zande v. Wisconsin Dept. of Admin., 44 F.3d 538 (7th Cir. 1995).

                               III. CONCLUSION

       Because Nesser did not establish a prima facie case under the ADA or MHRA,
the District Court properly granted summary judgment in favor of TWA. Accordingly,
we affirm.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -7-